Case 7:19-cv-08938-VB Document 22 Filed 08/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

eet te mm me A tt A SS A tS xX
FREEDOM MORTGAGE CORPORATION, : ERs
Plaintiff, : ORDER OF DISMISSAL
Vv. : WITHOUT PREJUDICE
SHEINDY BRODY, : 19 CV 8938 (VB)
Defendant. :
ere we i Ae Sk Se ne ES nd 9 8) ne x

On September 26, 2019, plaintiff Freedom Mortgage Corporation commenced the instant
residential foreclosure action against defendant Sheindy Brody. (Doc. #1).

On November 14, 2019, the Court received notice that defendant and non-party Chaim
Brody (together, “co-debtors’’) filed a Chapter 13 Voluntary Petition for bankruptcy in the U.S.
Bankruptcy Court for the Southern District of New York. See In re Brody, No. 19-23964 (Bankr.
S.D.N.Y).

By Order dated November 15, 2019, the Court acknowledged that the instant proceeding
was automatically stayed in view of co-debtors’ bankruptcy filing. (Doc. #14).

By letter filed August 4, 2020, plaintiff’s counsel informed the Court that on June 15,
2020, the bankruptcy court entered an Order confirming co-debtors’ Chapter 13 plan of
reorganization. (Doc. #19). “According to the plan, the co-debtors will make post-petition
payments in the amount of $2,640.87 to Freedom Mortgage Corporation and pay the pre-petition
arrearage amount of $31,256.00 by paying $500 per month for 30 months and $860 per month
for 30 months.” (Id.).

Because the bankruptcy court confirmed co-debtors’ Chapter 13 plan, which included
certain terms by which defendant would pay to plaintiff pre-petition arrears and post-petition
payments, the Court questioned whether there remained a live case or controversy predicated on
the allegations in plaintiff’s complaint. Accordingly, by Order dated August 5, 2020, the Court
instructed plaintiff to notify the Court whether this case should be dismissed without prejudice.

By letter dated August 5, 2020, plaintiff’s counsel requests the Court keep the instant
action open until co-debtors make all anticipated Chapter 13 plan payments to plaintiff (Le., for
five years).

The Court declines to do so. A confirmed Chapter 13 plan acts as a contract between
debtors and their creditors. In re Lemma, 394 B.R. 315, 322—23 (Bankr. S.D.N.Y. Sept. 29,
2008) (citing 11 U.S.C. § 1327(a) (“The provisions of a confirmed plan bind the debtor and each
creditor.”)). Because co-debtors’ Chapter 13 plan has been confirmed, it appears any action
premised on plaintiff's right to foreclose must be premised not only on a default of the note and
mortgage, but also on defendant’s failure to make necessary payments pursuant to the Chapter 13
plan.
Case 7:19-cv-08938-VB Document 22 Filed 08/06/20 Page 2 of 2

Accordingly, because there appears no ground upon which the instant foreclosure action
may proceed at this time (and because, going forward, there may never be), this case is
DISMISSED WITHOUT PREJUDICE to refiling in the event plaintiff's right to foreclose again
becomes apparent.

The Clerk is instructed to close this case.
Chambers will mail a copy of this Order to defendant at the following address:

Sheindy Brody
30 Monsey Heights Road
Airmont, NY 10952

Dated: August 6, 2020
White Plains, NY
SO ORDERED:

JL

Vincent L. Briccetti
United States District Judge

 
